United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Detroit, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-621
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 11, 2011 appellant filed a timely appeal of the October 21, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. The Board docketed the appeal as No. 11-621.
This case has previously been before the Board.1 In an April 30, 2001 decision, the
Board affirmed OWCP decisions dated July 28 and November 4, 1998 and found that OWCP
properly reduced appellant’s compensation based on its determination that the constructed
position of electronics technician represented his wage-earning capacity effective July 18, 1998.2
In a January 16, 2009 letter, appellant, through his congressional representative,
requested reconsideration of OWCP’s wage-earning capacity decision. He submitted medical

1
2

Docket No. 99-1091 (issued April 30, 2001).

OWCP accepted that on August 26, 1986 appellant, then a 38-year-old engineering technician, sustained a back
strain and aggravation of preexisting spondylolisthesis as a result of lifting a case of 300-watt lamps at work. It also
authorized his back surgeries which were performed in 1987 and 1988.

reports and diagnostic test results dated April 29, 1997 through April 6, 2007 which addressed
his lumbar conditions and total disability for work.
In a March 4, 2009 decision, OWCP denied appellant’s request for modification of its
July 28, 1998 decision. It found that the evidence submitted failed to establish a material
worsening of his accepted conditions or provide a rationalized medical opinion explaining why
he could not perform the duties of the constructed electronics technician position.
On June 28, 2010 OWCP referred appellant, together with a statement of accepted facts
and the case record to, Dr. James F. Bethea, a Board-certified orthopedic surgeon, for a second
opinion. In a July 21, 2010 report, Dr. Bethea reviewed a history of the accepted August 26,
1986 employment injuries and appellant’s medical treatment. Appellant rated his pain which
radiated to both feet equally as 10 out of 10. He complained about numbness in his toes on both
feet. Appellant had difficulty with walking, sitting, standing, bending, lying down and sleeping.
Dr. Bethea listed his findings on physical examination and reviewed diagnostic test results
related to the back. He diagnosed chronic lumbar syndrome status post lumbar spine surgery.
Dr. Bethea advised that the accepted aggravation of preexisting spondylolisthesis had not
resolved. He stated that the authorized surgery had not stopped his symptoms. Dr. Bethea
concluded that appellant could not return to his regular job as an engineering technician.
On October 1, 2010 appellant requested reconsideration of his claim based on
Dr. Bethea’s July 21, 2010 report.
In an October 21, 2010 decision, OWCP denied appellant’s October 1, 2010 request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error in the last merit decision dated March 4, 2009.
As noted above, OWCP issued a formal decision on appellant’s wage-earning capacity on
July 28, 1998, prior to the time he requested reconsideration on October 1, 2010. Board
precedent and OWCP’s procedures direct the claims examiner to consider the criteria for
modification when a claimant requests resumption of compensation for total wage loss.3 While
appellant used the term reconsideration in his October 1, 2010 request, he implicitly asserted that
the medical evidence obtained by OWCP established that his employment-related condition had
worsened.4 The Board finds that OWCP should have adjudicated the issue of modification of the
wage-earning capacity determination.5 The Board will therefore remand the case to OWCP for
3

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(a)
(December 1995) (if a formal decision on loss of wage-earning capacity is issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss, in which instance OWCP will need to
evaluate the request according to the customary criteria for modifying a formal loss of wage-earning capacity
determination).
4

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see Federal (FECA) Procedure Manual, id. at Chapter 2.814.11
(June 1996).
5

F.B., Docket No. 09-99 (issued July 21, 2010).

2

proper adjudication, to be followed by an appropriate merit decision to preserve appellant’s
appeal rights.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

